DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Rejections pending since
 the Office Action mailed on July 01, 2022

The rejection of claims 15 and 16 under 35 U.S.C. 112(b) is withdrawn.

All of the double patenting rejections are maintained; they are presented again below for Applicant’s convenience.


Response to Arguments

Applicant’s terminal disclaimer received on September 29, 2002 has been disapproved for the following reasons

    PNG
    media_image1.png
    309
    784
    media_image1.png
    Greyscale

If, after reading the above explanation as to how to correct the defects in the terminal disclaimer, Applicant is still not clear as what needs to be done, the Examiner suggests that he first contact Charrissa Brown at (571) 272-1558, before contacting him, as she has reviewed the terminal disclaimer as to whether it meets USPTO formalities, not him.  


 Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,379,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 10,379,102 B2 meets all of the limitations of claim 1 of the instant application except for the preamble recitation that the device of the instant application is “for sensing protein fluctuations”; however, since the device of claim 2 of U.S. Patent No. 10,379,102 B2 has the same structure and composition as the device set forth in claim 1 of the instant application it will inherently have the same capabilities, such as being able to be used to sense protein fluctuations. 

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,379,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 10,379,102 B2 meets all of the limitations of claim 2 of the instant application except for the preamble recitation that the device of the instant application is “for sensing protein fluctuations”; however, since the device of claim 2 of U.S. Patent No. 10,379,102 B2 has the same structure and composition as the device set forth in claim 2 of the instant application it will inherently have the same capabilities, such as being able to be used to sense protein fluctuations. 

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,379,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 10,379,102 B2 meets all of the limitations of claim 3 of the instant application except for the preamble recitation that the device of the instant application is “for sensing protein fluctuations”; however, since the device of claim 2 of U.S. Patent No. 10,379,102 B2 has the same structure and composition as the device set forth in claim 3 of the instant application it will inherently have the same capabilities, such as being able to be used to sense protein fluctuations. 



Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 2 together of U.S. Patent No. 10,379,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3 and 2 together of U.S. Patent No. 10,379,102 B2 meets all of the limitations of claim 4 of the instant application except for the preamble recitation that the device of the instant application is “for sensing protein fluctuations”; however, since the device of claims 3 and 2 together of U.S. Patent No. 10,379,102 B2 has the same structure and composition as the device set forth in claim 4 of the instant application it will inherently have the same capabilities, such as being able to be used to sense protein fluctuations.  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 
	 


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 2 together of U.S. Patent No. 10,379,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4 and 2 together of U.S. Patent No. 10,379,102 B2 meets all of the limitations of claim 5 of the instant application except for the preamble recitation that the device of the instant application is “for sensing protein fluctuations”; however, since the device of claims 4 and 2 together of U.S. Patent No. 10,379,102 B2 has the same structure and composition as the device set forth in claim 5 of the instant application it will inherently have the same capabilities, such as being able to be used to sense protein fluctuations. Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 



Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 2 together of U.S. Patent No. 10,379,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5 and 2 together of U.S. Patent No. 10,379,102 B2 meets all of the limitations of claim 6 of the instant application except for the preamble recitation that the device of the instant application is “for sensing protein fluctuations”; however, since the device of claims 5 and 2 together of U.S. Patent No. 10,379,102 B2 has the same structure and composition as the device set forth in claim 6 of the instant application it will inherently have the same capabilities, such as being able to be used to sense protein fluctuations.   Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 


Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 2 together of U.S. Patent No. 10,379,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6 and 2 together of U.S. Patent No. 10,379,102 B2 meets all of the limitations of claim 7 of the instant application except for the preamble recitation that the device of the instant application is “for sensing protein fluctuations”; however, since the device of claims 6 and 2 together of U.S. Patent No. 10,379,102 B2 has the same structure and composition as the device set forth in claim 7 of the instant application it will inherently have the same capabilities, such as being able to be used to sense protein fluctuations. Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention.



Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 2 together of U.S. Patent No. 10,379,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7 and 2 together of U.S. Patent No. 10,379,102 B2 meets all of the limitations of claim 8 of the instant application except for the preamble recitation that the device of the instant application is “for sensing protein fluctuations”; however, since the device of claims 7 and 2 together of U.S. Patent No. 10,379,102 B2 has the same structure and composition as the device set forth in claim 8 of the instant application it will inherently have the same capabilities, such as being able to be used to sense protein fluctuations.   Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention.



Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 2 together of U.S. Patent No. 10,379,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8 and 2 together of U.S. Patent No. 10,379,102 B2 meets all of the limitations of claim 9 of the instant application except for the preamble recitation that the device of the instant application is “for sensing protein fluctuations”; however, since the device of claims 8 and 2 together of U.S. Patent No. 10,379,102 B2 has the same structure and composition as the device set forth in claim 9 of the instant application it will inherently have the same capabilities, such as being able to be used to sense protein fluctuations.  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention.
 


Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 2 together of U.S. Patent No. 10,379,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9 and 2 together of U.S. Patent No. 10,379,102 B2 meets all of the limitations of claim 10 of the instant application except for the preamble recitation that the device of the instant application is “for sensing protein fluctuations”; however, since the device of claims 9 and 2 together of U.S. Patent No. 10,379,102 B2 has the same structure and composition as the device set forth in claim 10 of the instant application it will inherently have the same capabilities, such as being able to be used to sense protein fluctuations.  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention.
 


Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 2 together of U.S. Patent No. 10,379,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11 and 2 together of U.S. Patent No. 10,379,102 B2 meets all of the limitations of claim 12 of the instant application except for the preamble recitation that the device of the instant application is “for sensing protein fluctuations”; however, since the device of claims 11 and 2 together of U.S. Patent No. 10,379,102 B2 has the same structure and composition as the device set forth in claim 12 of the instant application it will inherently have the same capabilities, such as being able to be used to sense protein fluctuations.  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention.




Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 2 together of U.S. Patent No. 10,379,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12 and 2 together of U.S. Patent No. 10,379,102 B2 meets all of the limitations of claim 13 of the instant application except for the preamble recitation that the device of the instant application is “for sensing protein fluctuations”; however, since the device of claims 12 and 2 together of U.S. Patent No. 10,379,102 B2 has the same structure and composition as the device set forth in claim 13 of the instant application it will inherently have the same capabilities, such as being able to be used to sense protein fluctuations.  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 2 together of U.S. Patent No. 10,379,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. 10,379,102 B2 meets all of the limitations of 
claim 14 of the instant application except for the preamble recitation that the device of the instant application is “for sensing protein fluctuations”; however, since the device of claims 13 and 2 together of U.S. Patent No. 10,379,102 B2 has the same structure and composition as the device set forth in claim 14 of the instant application it will inherently have the same capabilities, such as being able to be used to sense protein fluctuations.   .  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention.
 
	

Allowable Subject Matter

Claim s 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Final Rejection


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/ Primary Examiner, Art Unit 1795                                                                                                                                                                                             October 11, 2022